NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              MAR 05 2015

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

JOSEPH O’BRYNE,                                  No. 13-55563

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00447-IEG-NLS

  v.
                                                 MEMORANDUM*
PORTFOLIO RECOVERY
ASSOCIATES, LLC,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                 Irma E. Gonzalez, Senior District Judge, Presiding

                             Submitted March 3, 2015**
                                Pasadena, California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

       Joseph O’Bryne sued Portfolio Recovery Associates, LLC (“PRA”), claiming

that a state court complaint violated the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692e, 1692f (“FDCPA”), and the Rosenthal Fair Debt Collection Practices Act,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cal. Civ. Code § 1788 et seq. The district court granted summary judgment to PRA.

We have jurisdiction under 28 U.S.C. § 1291, and affirm.

      1. “[A] complaint served directly on a consumer to facilitate debt-collection

efforts is a communication subject to the requirements of §§ 1692e and 1692f.”

Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1031-32 (9th Cir. 2010).

      2. The state complaint’s assertion that O’Bryne’s uncontested final credit card

statement established an account stated was not a “false, deceptive, or misleading

representation.” 15 U.S.C. § 1692e. An account stated may be “implied from the

circumstances,” including the receipt of a billing statement and subsequent failure to

object. Davis & Cox v. Summa Corp., 751 F.2d 1507, 1515 (9th Cir. 1985),

superseded on other grounds by 28 U.S.C. § 1961; see S.O.S., Inc. v. Payday, Inc.,

886 F.2d 1081, 1090-91 (9th Cir. 1989); Doyle v. McPherson, 97 P.2d 249, 250-51

(Cal. Ct. App. 1939). Existing California law does not preclude an account stated

theory for collection of an uncontested credit card debt. Cf. Zinn v. Fred R. Bright

Co., 76 Cal. Rptr. 663, 665-66 (Ct. App. 1969) (identifying the elements of an account

stated). O’Bryne’s credit card agreement expressly provided that Capitol One could

transfer its rights to an assignee.

      3. Because the state complaint properly identified Capital One as O’Bryne’s

original creditor and PRA as an assignee, the form allegation immediately thereafter


                                          2
that “an account was stated . . . between plaintiff and defendant,” was not a material

misrepresentation. Even the “least sophisticated consumer” would understand that

“plaintiff” was shorthand for this assignor-assignee pairing; the form statement could

not “frustrate a consumer’s ability to intelligently choose his or her response.”

Donohue, 592 F.3d at 1033-34.

      4. PRA’s attempt to collect the fees and interest included in the credit card debt

it purchased was not an “unfair or unconscionable means to collect or attempt to

collect any debt.” 15 U.S.C. § 1692f. California courts “distinguish between interest

as damages, and interest as debt. Where the obligation to pay interest arises out of

a contract to pay interest the interest is part of the debt, it is an accretion to the

principal.” Kawasho Int’l, U.S.A., Inc. v. Lakewood Pipe Serv., Inc., 201 Cal. Rptr.

640, 645 (Ct. App. 1983). The credit card member agreement made clear that fees

would be added to the principal balance, and O’Bryne does not dispute that the

agreement permitted Capitol One to assess compound interest. Thus, collection of

interest and fees included in the credit card balance was “expressly authorized by the

agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).

      5. Because we find no FDCPA violation, we also find no violation of the

Rosenthal Act. See Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012)




                                          3
(finding that whether a communication “violates the Rosenthal Act turns on whether

it violates the FDCPA”).

      AFFIRMED.




                                        4